DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2017/0258526) in view of Fuflyigin et al.(US 2015/0202005).
Regarding claims 1, 8 and 15, Lang teaches a surgical system (Fig. 16B), comprising: 
a surgical visualization system configured to image a structure associated with a patient, wherein the surgical visualization system is configured to generate imaging data associated with the structure (0004 lines 1-6); and 
a display operably coupled to the surgical visualization system (0006 lines 1-8), wherein the display is configured to display: 
information associated with an identity of the patient (0012 lines 1-7); 
information about a surgical procedure associated with the patient (0012 lines 1-7); 
a two-dimensional segmented digital representation of the structure, based on the imaging data received from the surgical visualization system (Fig.  7A); 
a three-dimensional segmented digital representation of the structure, based on the imaging data received from the surgical visualization system (Fig. 4C); 
a landmark of the structure, based on the imaging data received from the surgical visualization system (0076 lines 1-11); 
a distance between two points of interest on the structure, based on the imaging data received from the surgical visualization system (0444 lines 5-23); 
a volume of the structure, based on the imaging data received from the surgical visualization system (Fig. 4C); 
real-time images of the structure, based on the imaging data received from the surgical visualization system (1547 lines 1-36). However, Lang fails to teach a surface area of the structure, based on the imaging data received from the surgical visualization system. Fuflyigin teaches a surface area of the structure, based on the imaging data received from the surgical visualization system (0038 lines 1-7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical representations of Lang with the generated surface area of Fuflyigin because this modification would have improved alignment and navigation of complex surgical imaging data through generating the surface of the surgical area to ensure surgical sites are properly documented.
Regarding claims 2, 9 and 16, Lang teaches wherein the imaging data comprises pre-operative imaging data and intraoperative imaging data (0018 lines 1-4).  
Regarding claims 3, 10 and 17, Lang teaches wherein the information associated with the identity of the patient is retrieved from a hospital's EMR database (0012 lines 1-7 and 1171 lines 1-10).  
Regarding claims 4, 11 and 18, Lang teaches wherein the display is configured to overlay the landmark onto the two-dimensional segmented digital representation of the structure (Fig. 7F).  
Regarding claims 5, 12 and 19, Lang teaches wherein the display is configured to overlay the landmark onto the three-dimensional segmented digital representation of the structure (Fig. 5).  
Regarding claims 6 and 13, Lang teaches wherein the two points of interest are user selected points of interest (0019 lines 1-14).  
Regarding claim 7, Lang teaches wherein the structure comprises an internal structure of the patient (Fig. 5).  
Regarding claims 14 and 20, Lang teaches wherein the control system is configured to display a distance between an end effector of a surgical instrument and the internal structure on the display, based on the imaging data received from the surgical visualization system (0091 lines 1-4 and 0444 lines 5-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649